DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 06/27/2022 has been considered.

Allowable Subject Matter
Claims 3-4, 6-8 would be objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if they overcome the 112 rejections as shown below.

Claims 9-18 allowed.

Claims 5 are also objected as being dependent on an objected claim. 

Prior arts of reference fails to teach wherein said in the claims:

3. “wherein at least a portion of the support member is recessed, and the substrate is fixed at a position including the recessed portion of the support member, and wherein the second sensing coil is disposed on one surface of the substrate, and is disposed in the recessed portion of the support member”.

4. “further comprising at least one pair of support-connecting members disposed such that one end of each of the support-connecting members is bonded to the support member, and the support-connecting members extend perpendicular to the support member, wherein the first sensing coil and the second sensing coil are disposed between the at least one pair of support-connecting members”.

6. “wherein the first sensing coil is disposed on one surface of the substrate, and the second sensing coil is disposed on another surface of the substrate, and
wherein the first sensing coil and the second sensing coil are electrically connected to each other”.

7. “wherein the first sensing coil is disposed on one surface of the substrate, and the second sensing coil is disposed on another surface of the substrate, and wherein the first sensing coil and the second sensing coil are disposed such that respective winding shafts of the first sensing coil and the second sensing coil are arranged to be staggered with respect to each other”.

8. “wherein the first sensing coil and the second sensing coil are disposed on a same surface of the substrate, and wherein the substrate is bent such that the first sensing coil and the second sensing coil face each other”.

9. “a lower frame spaced apart from a lower surface of the housing; and
a touch sensing device disposed between the housing and the lower frame, and configured to sense external pressure applied to the touch switch portion, wherein the touch sensing device comprises: a first sensing coil having conductivity; a second sensing coil having conductivity;

a substrate having a space accommodating either one or both of the first sensing coil and the second sensing coil, wherein at least a portion of the substrate is disposed between the first sensing coil and the second sensing coil; and a support-connecting member supporting the housing such that the substrate descends as external pressure is applied to the touch switch portion”.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

As of claim 1, the Specification as first filed does not provide support for the recitation of claim limitation " the substrate descends to sense external pressure”. The specification as originally filed doesn’t teach one skill in the art how to make or use the claim invention " the substrate descends to sense external pressure”.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As of claim 1, the claim limitation “…the substrate descends to sense external pressure” is not clear how would the substrate descends to sense the external pressure, as in reference to Fig.2A for example, the external pressure is applied at the housing 51 by user finger  1 and the substrate 120 descends because of the compression on the elastic member 150 (see Fig.2A). Examiner does not understand how would a vertical movement downwards by the substrate 120 would make the substrate sense external pressure. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
	Sipila et al. (2018/0052065) “Sipila” in view of Rosenberg et al. (2019/0339776) “Rosenberg”.

	As of claim 1, Sipila teahes 
A touch sensing device, comprising:
a first sensing coil having conductivity (one of 1114, 1116, 1118 Fig.11);
a second sensing coil having conductivity (another of 1114, 1116, 1118 Fig.11);
a substrate having a space accommodating either one or both of the first sensing coil and the second sensing coil (1100 accommodating (1114, 1116, 1118 Fig.11)), wherein at least a portion of the substrate is disposed between the first sensing coil and the second sensing coil (substrate layers 1102, 1104 Fig.11 are between 1114, 1116, 1118 as shown in FDig.11); 


Sipila fails to teaches wherein
an elastic member configured to be compressed as external pressure is applied and the substrate descends to sense external pressure.

However, Rosenberg teaches 
an elastic member configured to be compressed as external pressure is applied and the substrate descends to sense external pressure (Grommet Fig.13D-13F, [0112] teaches a grommet can include a rigid or elastic body and a flexure arranged inside (or outside) of the body). 

Therefore, it would be obvious to one ordinary skill in the art before the effective filing date to combine Sipila’s apparatus with the teaching of Rosenberg as shown above, so the grommet can couple the substrate (or touch sensor surface) to the computing device chassis, and the flexure can be configured to move relative to the body to enable the substrate to shift laterally and/or longitudinally relative to the chassis (see [0112]). 

	As of claim 2, Rosenberg teaches wherein said 
further comprising a support member disposed to extend parallel to the substrate, and fixing the substrate (0161] teaches the substrate 114 can thus rest over and slide on the planar support surface, and the planar support surface can vertically support the substrate 114 and the touch sensor 110 against inward deformation when a force is applied to the touch sensor surface 112 (e.g., by a finger or stylus)).

Response to Arguments
Applicant's arguments filed 06/27/2022 have been fully considered but they are not persuasive. On pages 7-13 of Applicant’s arguments, Applicant argues mainly that “Rosenberg, does not disclose or suggest "an elastic member configured to be compressed as external pressure is applied and the substrate descends to sense external pressure", as recited by claim 1”.
Examiner respectfully disagrees with Applicant’s assertion. Applicant’s arguments are not relevant because ss shown in the rejection above, the claim limitation “…the substrate descends to sense external pressure” is not clear how would the substrate descends to sense the external pressure. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INSA SADIO whose telephone number is (571)270-5580. The examiner can normally be reached Monday-Friday 9:00 am-6:00 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN K PATEL can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

INSA . SADIO
Primary Examiner
Art Unit 2628



/INSA SADIO/Primary Examiner, Art Unit 2628